           Case 3:20-mc-80217 Document 1 Filed 12/05/20 Page 1 of 4


 1 ROBINSON & COLE LLP
 2 Jamie L. Edmonson, Esq. (Bar No. 185384)
   1201 North Market Street
 3 Wilmington, DE 19801

 4 Tel: (302)516-1700
   Fax: (302)516-1699
 5

 6
   Attorneys for Non-Party Witnesses
 7 Eugene Elsbree, Esq. and Kelly Nugent, Esq.

 8

 9
                          UNITED STATES DISTRICT COURT
10
                       NORTHERN DISTRICT OF CALIFORNIA
11
     __________________________________________________________________
12

13   In re:                               )    Case No. 12-12020-shl
     RESIDENTIAL CAPITAL, LLC,            )
14                                        )
     et al.                               )    Chapter 11
15                   Debtors.             )    Jointly Administered
                                          )
     _____________________________        )    Adv. Case No. 15-01025-shl
16
     ROWENA DRENNEN, FLORA                )
17   GASKIN, ROGER TURNER,                )
                                          )
     CHRISTIE TURNER, JOHN                )
18
     PICARD AND REBECCA                   )   NOTICE OF MOTION
19   PICARD, individually and as the      )
                                          )
     representatives of the KESSLER       )
20
     SETTLEMENT CLASS,                    )   Hearing:
21                                        )
                                          )   Date:
     STEVEN AND RUTH                      )
22                                            Time:
     MITCHELL, individually and as        )
23   the representatives of the           )   Place:
                                          )
     MITCHELL SETTLEMENT                  )
24
     CLASS,                               )
25                                        )
                                          )
     and                                  )
26
                                          )
27   RESCAP LIQUIDATING TRUST,            )
                                          )
28                                        )
                  Plaintiffs,             )
                                          )
                                         –1–
           NON-PARTY WITNESSES EUGENE ELSBREE, ESQ. AND KELLY NUGENT, ESQ.’S
       NOTICE OF MOTION AND MOTION TO QUASH SUBPOENAS AND FOR PROTECTIVE ORDER
            Case 3:20-mc-80217 Document 1 Filed 12/05/20 Page 2 of 4


 1                                           )
     vs.                                     )
 2                                           )
                                             )
 3   CERTAIN UNDERWRITERS AT                 )
                                             )
 4   LLOYD’S OF LONDON,                      )
                                             )
 5                   Defendants.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                            –2–
               NON-PARTY WITNESSES EUGENE ELSBREE, ESQ. AND KELLY NUGENT, ESQ.’S
           NOTICE OF MOTION AND MOTION TO QUASH SUBPOENAS AND FOR PROTECTIVE ORDER
           Case 3:20-mc-80217 Document 1 Filed 12/05/20 Page 3 of 4


 1   TO ALL PARTIES AND THEIR ATTORNEYS:
 2                PLEASE TAKE NOTICE that on a date and time to be determined
 3   by the Court, at the United States Courthouse, located at 450 Golden Gate
 4   Avenue, San Francisco, California 94102, Non-Party Witnesses Eugene Elsbree,
 5   Esq. and Kelly Nugent, Esq. will move and does hereby move to quash the
 6   subpoenas ad testificandum that were served on them, to stay compliance with the
 7   subpoenas until judicial resolution of this matter, and for protective order to
 8   prohibit further discovery from the Non-Party Witnesses on the basis that the
 9   subpoenas are unduly burdensome and fail to comply with Fed. R. Civ. P. 30 and
10   Fed. R. Civ. P. 45.
11                This Motion is based upon this Notice of Motion and Motion, the
12   Non-Party Witnesses Eugene Elsbree, Esq. and Kelly Nugent, Esq.’s
13   Memorandum of Points and Authorities in Support of Their Motion to Quash
14   Subpoenas and for Protective Order, the Declaration of Jamie L. Edmonson and
15   the exhibits annexed thereto, and such other evidence and argument as may be
16   presented at any hearing on this matter.
17                This Motion is made following the conference of counsel for the
18   Non-Party Witnesses and Defendant Certain Underwriters at Lloyd’s London and
19   counsel for Plaintiffs pursuant to L.R. 37-1, which took place on November 18,
20   2020. Counsel for the Non-Party Witnesses and Defendant Certain Underwriter at
21   Lloyd’s London and counsel for Plaintiffs were unable to reach a resolution with
22   respect to this Motion.
23

24

25

26

27

28


                                                –3–
             NON-PARTY WITNESSES EUGENE ELSBREE, ESQ. AND KELLY NUGENT, ESQ.’S
         NOTICE OF MOTION AND MOTION TO QUASH SUBPOENAS AND FOR PROTECTIVE ORDER
          Case 3:20-mc-80217 Document 1 Filed 12/05/20 Page 4 of 4


 1   Dated: December 4, 2020
 2

 3

 4                                 ROBINSON & COLE LLP
 5
                                   /s/ Jamie L. Edmonson
 6                                 Jamie L. Edmonson, Esq. (Bar. No. 185384)
 7                                 ROBINSON & COLE LLP
                                   Attorneys for Non-Party Witnesses
 8                                 Eugene Elsbree, Esq. and Kelly Nugent, Esq.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                         –4–
            NON-PARTY WITNESSES EUGENE ELSBREE, ESQ. AND KELLY NUGENT, ESQ.’S
        NOTICE OF MOTION AND MOTION TO QUASH SUBPOENAS AND FOR PROTECTIVE ORDER
